SHIRLEY S. ABRAHAMSON, C.J.
¶ 71. {dissenting). Using a confusing step-by-step analysis, the majority opinion concludes that a genuine issue of material fact exists about whether County Highway B (CTH B) is a recorded and laid out highway with a width of four rods. I conclude, as did the court of appeals, that CTH B in Green Lake County is a recorded, laid out highway and as a matter of law "shall" be four rods wide.1 Accordingly, I would affirm the decision of the court of appeals and hold that Green Lake County is entitled to summary judgment. For the reasons set forth, I dissent.
¶ 72. Whether CTH B is a recorded, laid out highway centers on 1939 Resolution No. 38 of the County Board of Supervisors of Green Lake County. The resolution undisputedly describes CTH B and resolves that CTH B be added to the system of town roads maintained by the County. Resolution No. 38 was included in the county board proceedings, which stated the resolution was passed and adopted on November 21, 1939, and was attested to by the chairman of the Green Lake County Board of Supervisors and the county clerk.
¶ 73. To determine whether CTH B is a "recorded, laid out" highway, I must first decide what statutes govern the issue.
¶ 74. Under the current statutes, Wis. Stat. § 82.01(8) (2007-08), the definition of "recorded highway" — which relates to highways laid out before January 1, 2005 — provides that the order must be re*138corded in the office of the clerk of the town or the county in which the highway is situated:
"Recorded highway" means a highway for which the order laying out or altering the highway, or a certified copy of the order, has been recorded in the office of the register of deeds in the county in which the highway is situated or, for highways that were laid out or altered before January 1, 2005, in the office of the clerk of the town or the county in which the highway is situated (emphasis added).
¶ 75. Again, according to the current statutes, Wis. Stat. § 82.01(4) (2007-08), the phrase "laid out" is defined as "any formal act or process by which a municipality determines the location of a highway."2
¶ 76. CTH B was not laid out or recorded under the current statutes. It was laid out, that is, located, by Green Lake County Board Resolution 38, adopted in 1939.
¶ 77. I therefore look to the 1939 laws to resolve the issues presented in this case.
¶ 78. CTH B is a highway that extends through Green Lake County and two townships, Green Lake and Marquette. Green Lake County, through its board of supervisors, attempted to lay out the highway. The 1939 procedures pertinent for a county to lay out and record a highway are set forth in Wis. Stat. § 80.41 (1939). Under that statute, when a county acts, as it did in the present case, in contrast with the 1939 statutes governing when a town acts (Wis. Stat. § 80.07 (1939)), the County Board of Supervisors
shall make an order laying out, altering, widening or discontinuing such highway or refusing so to do, which *139shall be signed by the chairman and county clerk and filed and recorded in the county clerk's office. When they shall lay out, alter, widen or discontinue a highway they shall incorporate in the order a description thereof and may cause, when necessary, an accurate survey to be made for that purpose, and shall also cause a copy of such order to be filed in the office of the town clerk of each town in which any part of the highway laid out, altered, widened, or discontinued lies within ten days after the making of such order.
Wis. Stat. § 80.41 (1939) (emphasis added).3
¶ 79. Resolution No. 38 was a resolution of the county board rather than an order. It expresses the intent of the county board of supervisors to locate and lay out CTH B and incorporate CTH B into the system of town roads maintained by the County. The resolution, rather than an order, was attested to by the chairman of the County Board of Supervisors and the county clerk. The applicable procedures for a county locating a highway do not call for the signatures of the town representatives or a committee of the County Board. Majority op., ¶ 62. Resolution No. 38 was filed in the county clerk's proceedings.
*140¶ 80. There is, however, nothing in the record to show that a copy of Resolution 38 was filed in the office of the town clerk of each town in which any part of the highway lies, as the 1939 statute requires.4
¶ 81. No survey appears in the record, but none is statutorily required. It is undisputed that CTH B has been publicly traveled and worked over the same track since the 1800s, and so it is reasonable to conclude that no survey was necessary to describe the highway in the resolution.
¶ 82. It is clear and undisputed that not all of the procedural steps required by the 1939 statutes were precisely followed by the Green Lake County Board of Supervisors in laying out CTH B. The majority opinion suggests that the failure to file a copy of Resolution 38 in the offices of the town clerks is fatal to Green Lake County's attempt to lay out CTH B.5 I disagree.
*141¶ 83. Procedural failures in laying out or recording a highway do not necessarily defeat the intended goal of the County to lay out the highway. The legislature has adopted curative statutes. The legislature has declared that any defects, irregularities, omissions, or informalities are cured after the expiration of five years and that no defects, irregularities, omissions, or informalities shall affect or invalidate the order or resolution after the expiration of five years from the date of an order or resolution. Indeed, a curative statute, in one form or another, has been continuously a part of the statutory scheme for governmental actions on highways since at least 1869.6
¶ 84. A curative statute, Wis. Stat. § 80.63 (1939), was in effect in 1939 when Green Lake County resolved to include CTH B within the system of town roads maintained by the county.7 A similar curative statute, Wis. Stat. § 80.01(4) (1943), was in effect at the expira*142tion of five years from Green Lake County's laying out and recording CTH B.8 And a similar curative statute is presently in effect.9 The Affeldts presented a copy of the 1939 curative statute in their briefs, and the parties were questioned about the effect of the curative statutes at oral argument.
*143¶ 85. The curative statutes clearly state that no defect, irregularity, omission, or informality in any proceedings, order or resolution on the part of a governmental entity for the purposes of laying out a highway shall affect or invalidate such resolution, order or proceeding after the expiration of 5 years. The majority concludes that the failure of the board of supervisors of Green Lake County in 1939 to cause a copy of the order to be filed with the clerks of the Town of Green Lake and the Town of Marquette is a defect or omission that is an exception to this explicit statement of policy by the legislature.
¶ 86. The majority opinion dismisses the curative statutes in a footnote. Majority op., ¶ 63 n.10. The majority "questions" whether the 1943 curative statute can apply because Wis. Stat. § 80.07 (1943) provides that "[i]n case the supervisors fail to file the order.. . they shall be deemed to have decided against [the application to lay out a highway]." Id.
*144¶ 87. The majority's footnote is in error. The "supervisors" referred to in Wis. Stat. § 80.07 (1943) are town supervisors who are laying out a highway. Furthermore, the court has declared that "[t]he purpose of [§ 80.07] is to compel the supervisors of the town to act upon petitions for the laying out of a highway and to avoid a situation where by complete inaction an appeal might be defeated[,] . .. not [to] prevent the operation of [the curative statute]."10
¶ 88. In the present case, Green Lake County, not a town, laid out CTH B in 1939, adhering to Wis. Stat. § 80.41 (1939). Thus, Wis. Stat. § 80.07 (1943), upon which the majority relies to find the curative statutes ineffective in the present case, is not applicable here.
¶ 89. The language in Wis. Stat. § 80.07 (1943) deeming the authorities "to have decided against such application" applies when resident freeholders submit an application to the town under § 80.02 and petition the town supervisors to lay out a highway. Here, the Green Lake County Board laid out Highway B on its own initiative. Accordingly, the curative statute is applicable in the present case.
¶ 90. A curative statute fosters stability in the law and repose of title. The legislature has determined that a five-year period provides the appropriate balance for allowing aggrieved property owners the ability to challenge defects and omissions in governmental action in laying out a highway. The present case exemplifies the reason the legislature has adopted five-year curative statutes to repair procedural missteps regarding plats, deeds, orders, resolutions, or proceedings. Litigation, *145such as the present case, that arises 70 years after the government acts in laying out a highway disturbs the safety of title and the expectations of property owners and government. Such disturbances are contrary to the public policy adopted by the legislature.
¶ 91. Accordingly, I conclude that although there were defects, irregularities, omissions, or informalities in Resolution 38, any such defects, irregularities, omissions, or informalities were cured upon the expiration of the statutorily prescribed five-year period. CTH B is, in my opinion, a recorded and laid out road pursuant to Resolution 38, adopted by Green Lake County in 1939. Any defects, irregularities, omissions, or informalities in Resolution 38 have been cured.
¶ 92. Having determined that CTH B is a recorded, laid out highway pursuant to the County Board of Supervisors of Green Lake County's 1939 Resolution No. 38,1 still must address the central question of this case: What is the width of the highway?
¶ 93. Wisconsin Stat. § 80.08 (1939) provides the answer: "Except as otherwise expressly provided by section 80.13, highways shall be laid out at least three rods wide, and when no width is specified in the order the highway shall be four rods wide."11 No width for CTH B was specified in Resolution 38. Thus, by statute, CTH B is four rods wide. Accordingly, summary judgment in favor of Green Lake County was appropriate.
¶ 94. For the foregoing reasons, I dissent.
¶ 95. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 Affeldt v. Green Lake County, 2009AP2315, unpublished slip op., ¶ 14 (Wis. Ct. App. July 28, 2010).
I also agree with the circuit court that "there is merit to the county's position that every 100 foot property owner cannot have a different fence line[;] otherwise the highway system would result in chaos and not enhance management but undermine proper management from both road maintenance and safety for those who use it. .■.."


 The 1939 statutes, the operative statutes when Green Lake County acted, did not define the phrase "laid out."


 The majority seems to conclude that there is a genuine issue of material fact as to whether CTH B was laid out by the supervisors of either the Town of Green Lake or the Town of Marquette, or whether CTH B was laid out by the board of supervisors of Green Lake County. Majority op., ¶ 63. The majority points to no evidence in the record that supports a dispute on this issue. I rely on Resolution No. 38, in which the board of supervisors of Green Lake County explicitly located and expressed its intent to add CTH B to the system of town roads maintained by the County. Whether one of the towns subsequently also attempted to lay out CTH B does not create a genuine issue of material fact as to whether the County laid out CTH B in Resolution No. 38 in 1939.


 Plaintiff Joyce Affeldt averred that after diligent review of the records of Green Lake County, the Town of Green Lake, the Town of Marquette, and the Green Lake Historical Society, she discovered three documents between 1930 and 1940 that she believed referenced CTH B. One of these records was Resolution 38, and another was minutes of the Town of Green Lake hoard from 1930, in which a motion for a road (purportedly a portion of CTH B) was read and was voted down. The third exhibit is the minutes of the annual town meeting of the Town of Marquette from 1940, in which a motion was carried to "use some of the highway fund to grade and gravel the highway... and file petition with the county to the effect that said highway be placed under county highway supervision...." Joyce Affeldt averred that the description of the highway in that motion coincides with CTH B.


 The majority cites to Muehrcke v. Behrens, 43 Wis. 2d 1, 169 N.W.2d 86 (1969) and Town of Buchanan v. Wolfinger, 237 Wis. 652, 298 N.W. 176 (1941), to support its conclusion that failing to file a certified copy of Resolution No. 38 with the clerks of the Town of Green Lake and Town of Marquette was *141a fatal procedural misstep by the County in laying out CTH B. Both of those cases, however, presented distinct legal questions and addressed town board procedures, and neither case acknowledged the curative statutes, much less addressed the applicability of the curative statutes to resolve the unique questions presented.


 Jacobosky v. Town of Ahnapee, 244 Wis. 640, 13 N.W.2d 72 (1944).


 Wisconsin Stat. § 80.63 (1939)stated in part:
80.63 Highways; streets and alleys; curative provisions. (1) Any and every street, highway and alley, pier and slip, heretofore or hereafter dedicated or attempted and intended to be dedicated in any plat by any person, or laid out, altered, changed, vacated or discontinued, or attempted or intended to he laid out, altered, changed, vacated or discontinued by the authorities of any county, town, city or village in this state, shall be taken and held to have been lawfully so dedicated, laid out, altered, changed, vacated or discontinued, as the case may he, from and after the expiration of five years from the date of the deed, instrument, plat, order, resolution or other final proceeding had or taken to effectuate such purpose.
*142(2) No defect, irregularity, omission or informality in the execution of any plat or deed of dedication or in any proceedings, order or resolution on the part of the authorities of any county, town, city or village, whether formal or jurisdictional, for the purposes aforesaid, heretofore made or taken or hereafter to he made or taken, shall affect or invalidate such plat, deed, proceeding, order or resolution; provided, however, that the street or alley laid out, altered or changed by such defective, irregular or informal plat, deed, proceeding, order or resolution, shall be limited in length to the portion actually worked and used thereunder.


 Wisconsin Stat. § 80.01(4) (1943) provides as follows:
Highways, Streets and Alleys, Piers, Plats, Curative Provisions. Every street, highway and alley, pier and slip, dedicated or attempted and intended to be dedicated in any plat or laid out, altered, vacated or discontinued, or attempted or intended to be laid out, altered, vacated or discontinued'by the authorities of any county, town, city or village shall be held to have been lawfully so dedicated, laid out, altered, vacated or discontinued from and after the expiration of 5 years from the date of the deed, instrument, plat, order, resolution, or other final proceeding had or taken to effectuate such purpose. No defect, omission or informality in the execution of any plat or deed of dedication or in any proceedings, order or resolution on the part of such authorities for the purposes aforesaid shall affect or invalidate such plat, deed, order or resolution or proceeding, after the expiration of 5 years from the date of the plat, deed, proceeding, order or resolution; provided, the street or alley laid out, or altered by such defective, or informal plat, deed, proceeding, order or resolution, shall be limited in length to the portion actually worked and used thereunder.


 Wisconsin Stat. § 66.1033 (2007-08) provides:
(1) In this section:
(a) "Political subdivision" means a city, village, town, or county.
(b) "Public way" means a highway, street, slip, pier, or alley.
*143(2) For proceedings taken, or for plats, deeds, orders, or resolutions executed before January 1, 2005, notwithstanding s. 840.11, no defect, omission or informality in the proceedings of, or execution of a plat, deed of dedication, order, or resolution by, a political subdivision shall affect or invalidate the proceedings, plat, deed, order, or resolution after 5 years from the date of the proceeding, plat, deed, order, or resolution. The public way dedicated, laid out, or altered by a defective or informal proceeding, plat, deed, order, or resolution shall be limited in length to the portion actually worked and used.
In explaining the changes to the curative statute in the recodification of the town highway statutes that occurred in 2003, the Wisconsin Legislative Council stated: "after the effective date of the act, the new s. 66.1029 [now 66.1033], would cure all defects except a failure to comply with s. 840.11." Wisconsin Legislative Council Report to the Legislature: Special Committee on Recodification of Town Highway Statutes, RL 2003-13, at 7 (Dec. 4, 2003). Section 840.11 is not applicable here.


 Zblewski v. Town of New Hope, 242 Wis. 451, 455, 8 N.W.2d 365 (1943); Jacobosky v. Town of Ahnapee, 244 Wis. 640, 643, 13 N.W.2d 72 (1944) (citing Zblewski).


 See also Wis. Stat. § 80.08 (1943).